DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0148360 (hereafter Lin).
Regarding claim 1, Lin, as shown in figure 2c, discloses a wiring board comprising:
an insulating substrate (76);
at least one external electrode (84) disposed on a first surface of the insulating substrate (lower surface); and

	the wiring (90) comprises a portion where an extension direction of the wiring is inclined relative to the first surface.
	Regarding claim 2, Lin discloses the wiring board according to claim 1, wherein a connection electrode (82) which is electrically connected to the at least one external electrode and on which an electronic component (18) is to be placed is disposed on a second surface (upper surface) of the insulating substrate opposite the first surface.
	Regarding claim 5, Lin discloses an electronic device comprising: the wiring board according to claim 1; and an electronic component (18) connected to the wiring board.
	Regarding claim 6, Lin discloses an electronic module comprising: the electronic device according to claim 5; and a module board (considering PCB 12) connected to the electronic device.
	Regarding claim 9, Lin discloses an electronic device comprising: the wiring board according to claim 2; and an electronic component (18) connected to the wiring board.
	Regarding claim 14, Lin discloses an electronic module comprising:
the electronic device according to claim 9; and a module board (PCB 12) connected to the electronic device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 2 above, and further in view of Kurusu (US 2003/0111727).
Regarding claim 3, Lin discloses the wiring board according to claim 2, except wherein the second surface comprises a recess section, and the connection electrode is disposed on a bottom surface of the recess section.
An electronic component is mounted in a recess of an insulating substrate is old and well known in the art.  For example: Kurusu discloses an electronic component (70) is mounted in a recess (81) of an insulating substrate and connection electrodes are disposed on the bottom of the recess.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the second surface comprises a 
	Regarding claim 8, Lin discloses the wiring board according to claim 3, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts (the wirings) of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Lin discloses an electronic device comprising: the wiring board according to claim 3; and an electronic component (18) connected to the wiring board.
Regarding claim 13, Lin discloses an electronic device comprising: the wiring board according to claim 8; and an electronic component (18) connected to the wiring board.
Regarding claim 15, Lin discloses an electronic module comprising: the electronic device according to claim 10; and a module board (12) connected to the electronic device.
Regarding claim 18, Lin discloses an electronic module comprising:
the electronic device according to claim 13; and a module board (12) connected to the electronic device.

Claims 4, 7 ,11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin above.
	Regarding claims 4 and 7, Lin discloses the wiring board according to claim 1, wherein the at least one external electrode comprises a plurality of external electrodes, except wherein the wiring electrically connects the plurality of external electrodes to each other.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wiring electrically connects the plurality of external electrodes to each other in order to meet a predetermined specified electrical connections, and since it has been held that mere duplication of essential working parts (the wirings) of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Lin discloses an electronic device comprising: the wiring board according to claim 4; and an electronic component (18)connected to the wiring board.
Regarding claim 12, Lin discloses an electronic device comprising: the wiring board according to claim 7; and an electronic component (18) connected to the wiring board.
Regarding claim 16, Lin discloses an electronic module comprising:
the electronic device according to claim 11; and a module board (12) connected to the electronic device as already discussed in claim 6 above.
	Regarding claim 17, Lin discloses an electronic module comprising:
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the prior art reference Lin applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847